DENY; and Opinion Filed April 7, 2016.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00386-CV

                           IN RE MICHAEL A. BLOOM, Relator

                      Original Proceeding from the Probate Court No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. PR-14-01380-3

                             MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Lang, and Justice Brown
                                   Opinion by Justice Brown
       In this petition for writ of mandamus, relator requests that the Court order the trial court

to vacate its April 1, 2016 Order Granting Administrator’s Motion for Order Compelling

Michael A. Bloom to Vacate Real Property and its March 4, 2016 Order of Sale of Real

Property. Ordinarily, to be entitled to mandamus relief, a relator must show both that the trial

court has clearly abused its discretion and that relator has no adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on our

review of the mandamus record, we cannot conclude that the relator is entitled to relief.

       We deny the petition for writ of mandamus.




                                                   /Ada Brown/
                                                   ADA BROWN
160386F.P05                                        JUSTICE